Siebecker, J.
It appears from the petition that the tax commissioner removed the relator from office on the ground that relator had been “found guilty and fined by the district 'court of Milwaukee county for being drunk and disorderly.” It is undisputed that such conviction was had in the district *245court and formed the basis of the tax commissioner’s action in the matter. In the light of these facts the relator in this proceeding has no standing in court. It was held in State ex rel. Hayden v. Arnold, 151 Wis. 19, 138 N. W. 78, that a tax commissioner of the city of Milwaukee is the head of a principal department of the city government and has the power to remove ward assessors from office pursuant to the provisions of ch. 313, Laws 1895, as amended by ch. 547, Laws 1911. And in State ex rel. Bannen v. Arnold, 151 Wis. 38, 138 N. W. 85, it was determined that if a tax commissioner in good faith removes a subordinate for cause pursuant to sec. 4 of such statute, even though he “may have been mistaken as to the existence of the cause assigned, the remedy given by said section by way of making answer and being heard in the matter is exclusive, and reinstatement will not be compelled by mandamus or other judicial proceeding” (headnote).
We are of the opinion that the instant case is within the rule of these decisions and that the petition states no cause for judicial relief.
By the Qourt. — The order appealed from is affirmed.